Citation Nr: 0407697	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  95-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
July 1957 and from March 1991 to May 1991.  He also served on 
a period of active duty for training from August 9, 1992 to 
August 22, 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
residuals of a low back injury.  

In April 1997, the Board denied the claim for service 
connection as not well grounded.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a single-judge memorandum decision dated 
September 15, 1999, the Court affirmed the Board's decision, 
and judgment was entered on October 7, 1999.  The veteran 
appealed that decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  On January 22, 
2001, the Federal Circuit granted the Secretary's unopposed 
motion, vacated the Court's October 7, 1999, judgment, and 
remanded the case to the Court for further proceedings 
consistent with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In February 2001, the Court vacated the April 
1997 Board decision and remanded the case to the Board for 
action consistent with the order by the Federal Circuit.  

In an October 2002 decision, the Board denied the claim for 
service connection for a low back disorder.  The veteran 
again appealed the Board's decision to the Court.  In an 
August 2003 Order, the Court granted the parties' Motions for 
remand, vacated the Board's October 2002 decision and 
returned the matter to the Board.  




REMAND

In November 2001, the Board requested a medical expert 
opinion pursuant to 38 U.S.C.A. § 7109 (West 1991) and 
38 C.F.R. §  20.901 (2000), in order to comply with the VCAA.  
After the opinion was received in December 2001, the Board 
provided a copy of the opinion to the veteran and his 
representative and accorded him 60 days to submit additional 
evidence or argument in response to the opinion as required.  
Thereafter, the Board issued a decision on the merits of the 
claim in October 2002.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit invalidated the Board's development regulations, 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002), noting that 
38 C.F.R. § 19.9(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denied an 
appellant a "review on appeal" when the Board considered 
additional evidence without having to remand the case to the 
RO for initial consideration.  

The Board's November 2001 opinion request was not made 
pursuant to 38 C.F.R. § 19.9(a)(2).  Nevertheless, the 
parties requested that the case be remanded to the RO in 
accordance with the Federal Circuit's holding in DAV, for 
consideration of the medical expert opinion that was obtained 
in December 2001, and the Court agreed.  Consequently, a 
remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  

2.  The claim for service connection for 
residuals of a low back injury should be 
readjudicated in light of all the 
evidence of record, to include all 
evidence received subsequent to the most 
recent supplemental statement of the 
case, to specifically include the VA 
medical opinion dated in December 2001, 
as well as any additional statements or 
evidence received from the veteran.  If 
the benefit sought is not granted, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative and they should be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


